Montana v David Markowitz Metal Co., Inc. (2021 NY Slip Op 03735)





Montana v David Markowitz Metal Co., Inc.


2021 NY Slip Op 03735


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, TROUTMAN, BANNISTER, AND DEJOSEPH, JJ.


527 CA 20-00987

[*1]JAMES MONTANA AND APRIL MONTANA, INDIVIDUALLY, AND AS HUSBAND AND WIFE, PLAINTIFFS-RESPONDENTS,
vDAVID MARKOWITZ METAL CO., INC., DEFENDANT-APPELLANT, ET AL., DEFENDANT. 


GORDON REES SCULLY MANSUKHANI, LLP, HARRISON, SHAUB AHMUTY CRITRIN & SPRATT, LLP, LAKE SUCCESS (CHRISTOPHER SIMONE OF COUNSEL), FOR DEFENDANT-APPELLANT.
CHERUNDOLO LAW FIRM, PLLC, SYRACUSE (JOHN C. CHERUNDOLO OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Oneida County (David A. Murad, J.), entered June 11, 2020. The order denied the motion of defendant David Markowitz Metal Co., Inc., for summary judgment dismissing the amended complaint against it. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court